Title: To Thomas Jefferson from George Jefferson & Company, 29 July 1799
From: George Jefferson & Company
To: Jefferson, Thomas



Dear Sir
Richmond 29th July 1799.

We take the opportunity of Mr. Isaac Miller’s Waggon to send you the Laws of Virga:—we did not think it necessary to purchase a Trunk, as the Case, they are now pack’d in is perfectly secure, and no danger to be apprehended from the conveyance—we have paid Mr. Fairlamb for binding &c 20/. per Volume—Tobacco is very dull, the Current cash price is 36/. We are respectfully
Dear Sir Your obt Servts.

Geo: Jefferson & Co:

